Dismissed and Memorandum Opinion filed January 24, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00962-CV

                     RALPH JOSEPH BIANCHI, Appellant

                                          V.
                           KERRI M. FOLEY, Appellee

                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                    Trial Court Cause No. CV-00067620

                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed September 27, 2012. The notice
of appeal was filed October 15, 2012. To date, our records show that appellant has
not paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On December 6, 2012, this court ordered appellant to pay the appellate filing
fee on or before December 21, 2012, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                      PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                         2